Title: Proclamation concerning Paroles, 19 January 1781
From: Jefferson, Thomas
To: 


By his Excellency Thomas Jefferson, esqr; Governor of the Commonwealth of Virginia:
A Proclamation.
Whereas during the incursions which have been made into this and others of the United States by the forces of his Britannic Majesty, a practice hath been introduced by them unauthorized by the law of nations and unattempted in any other age or by any other enemy of seizing peaceable citizens while in their beds or employed in domestic occupations, and extorting from them paroles that they will not on pain of life and fortune be aiding or assisting in any respect to the enemies of great Britain which paroles such citizens have given sometimes through ignorance and at other times, with the wicked designs while they enjoy all the benefits of Government to shift from themselves their just share of its burthens, and it is even believed that instances have not been wanting where they have  voluntarily gone in to the enemy and tendered such paroles. And the Laws of this Commonwealth not permitting any citizen thereof taken under such circumstances, or otherwise than when in arms by order of a proper officer to enter into any engagements with the public enemy which may withdraw from his Country those duties he owes to it: To the end therefore that none may be induced to the like act hereafter through ignorance of the law either real or pretended, and that all others whom it may concern, whether friends or foes, may be apprized of their nullity at the time of giving or taking such paroles or engagements: I have thought fit with the advice of the Council of State to issue this my Proclamation hereby declaring and making known that citizens taken or yeilding themselves in the manner before described are incapable by law of contracting engagements which may cancel or supercede the duties they owe to their country while remaining in it, and that notwithstanding such paroles or engagements they will be held to the performance of every service required by the Laws in like manner as if no such parole or engagement had been entered into. And whereas some citizens who may already have entered into such engagements may expect to withold their duties under pretence of being bound in conscience notwithstanding their legal disabilities to contract them, and it is inconsistent with the spirit of our Laws and constitution to force tender consciences, I do therefore further publish and declare that all Citizens taken or yeilding themselves in the manner before described who conceive themselves under such conscientious obligation to refuse obedience to the laws of their Country are hereby authorized and required taking passports as hereafter provided forthwith to repair to some of the posts, encampments or vessels of the forces of his Britannic Majesty, and by surrender of their persons to cancel such their engagements and thereafter to do as to themselves and those in whose power they shall be shall seem good save only that they shall not rejoin this Commonwealth but in a State of perfect emancipation from its enemies and of freedom to act as becomes good and Zealous citizens and saving also their fidelity to the Commonwealth. And all officers commanding forces either of this State or of the United States, who shall be nearest in their position to the said posts encampments or vessels of the enemy are hereby authorized and required paying necessary attention to times, situations and circumstances to grant passports to all such Citizens for the purposes before mentioned.
Given under my hand and the Seal of the Commonwealth at  Richmond this 19th Day of January in the year of our Lord 1781 and of the Commonwealth the fifth.

Th: Jefferson

